Opinion filed March 12, 2020




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-20-00075-CR
                                   __________

                      IN RE PJ RUSSELL PROCTOR


                         Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Relator, PJ Russell Proctor, has filed in this court an original proceeding in
which he complains that the trial judge of the 244th District Court of Ector County,
the Honorable James Rush, has failed to “show” Relator or his counsel the discovery
or the evidence that relates to pending criminal charges against Relator. Relator
asserts that he has been “waiting patiently for a court date” and questions whether
there is “any evidence at all.” Relator requests that we “help” him. We construe
Relator’s petition as a request that we compel Judge Rush to issue orders that require
Relator’s release from custody. We dismiss for want of jurisdiction.
      A defendant’s request to be released from custody on pending criminal
charges is the proper subject of a petition for pretrial habeas corpus. See In re
Lozano, No. 14-12-00049-CR, 2012 WL 274076, at *1 (Tex. App.—Houston [14th
Dist.] Jan. 31, 2012, orig. proceeding) (“[T]o the degree relator seeks release from
custody, relator is seeking pretrial habeas corpus relief . . . .”). “The courts of appeals
do not have original habeas jurisdiction in criminal law matters.” In re Sampson,
No. 12-11-00362-CR, 2012 WL 760307, at *1 (Tex. App.—Tyler Mar. 7, 2012, orig.
proceeding) (citing TEX. GOV’T CODE ANN. § 22.221 (West Supp. 2019)).
Therefore, this court’s habeas jurisdiction in criminal matters is appellate only. See
id. Because this is an original proceeding, we do not have jurisdiction to address the
merits of Relator’s petition. See id.
        Accordingly, we dismiss the petition for want of jurisdiction.


                                                                   PER CURIAM


March 12, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2